United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                 August 21, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-11458
                            Summary Calendar



                          MACKIEL BILLINGSLEY,

                                                   Plaintiff-Appellant,

                                  versus

 WILHELMENIA S. HOWARD, in her individual and official capacities
  as Senior Warden of Price Daniel Unit; JOSEPH B. KELLEY, in his
  individual and official capacities as Laundry Captain of Price
   Daniel Unit; THOMAS L. DRIVER, in his individual and official
 capacity as Laundry Manager III of the Price Daniel Unit; MARTHA
 E. GOOLSBY, in her individual capacity as Laundry Manager III of
the Price Daniel Unit; DON A. JENKINS, in his individual capacity
    as Laundry Manager III of the Price Daniel Unit; STEPHEN J.
MCILROY, in his individual capacity as the Investigator II; IRENE
 CANALES, in her individual and official capacities as the Health
      Administrator of the Price Daniel Unit; COGDELL MEMORIAL
                HOSPITAL; TEXAS TECH MEDICAL BRANCH,

                                                  Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 5:04-CV-196
                        --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Mackiel Billingsley, Texas Inmate # 1261048, appeals the

dismissal    as     frivolous   of   his   in   forma   pauperis     (IFP)


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
42 U.S.C.§ 1983 complaint.               He also appeals the denials of his

motions   for   appointment       of     counsel     and     for   leave    to   file    a

supplemental complaint. In his complaint, Billingsley claimed that

defendants Wilhelmenia S. Howard, Joseph B. Kelley, Thomas L.

Driver, Martha E. Goolsby, Don A. Jenkins, Stephen J. Mcilroy,

Irene Canales, Cogdell Memorial Hospital, and Texas Tech Medical

Branch were deliberately indifferent to his serious medical needs

in violation of the Eighth Amendment.

       Pursuant to 28 U.S.C. § 636(c), Billingsley consented to have

his case proceed before the magistrate judge (MJ).                    Because the MJ

dismissed     the    complaint     as     frivolous     pursuant      to    28   U.S.C.

§§ 1915(e)(2)(B) and 1915A(b)(1) and 42 U.S.C. § 1997e(c)(1)-(2),

this court reviews the decision de novo.                   See Velasquez v. Woods,

329 F.3d 420, 421 (5th Cir. 2003).

       Billingsley      contends         that      prison      medical       officials

intentionally interfered with and delayed processing for eight

weeks   his   physician’s        order    that     he   receive     state    boots      to

alleviate     pain    in   his     feet     caused      by    diabetic      peripheral

neuropathy.     He maintains that the eight week delay in obtaining

state boots constituted deliberate indifference.                     To prevail on a

claim of deliberate indifference to medical needs, the plaintiff

must    establish      that   the        defendant      denied      him     treatment,

purposefully gave him improper treatment, or ignored his medical

complaints.     Domino v. Texas Dep’t of Criminal Justice, 239 F.3d
752, 756 (5th Cir. 2001).                 In the instant case, the record

                                           2
indicated that the medical personnel had, in fact, been responsive

to   Billingsley,   scheduling   consults   with   his   physician   when

requested and providing pain medication while also seeking approval

for the boots.      Because Billingsley failed to show deliberate

indifference, the MJ appropriately dismissed his complaint.

      Billingsley further argues that the MJ erred in dismissing his

complaint with prejudice. Dismissal with prejudice was appropriate

here because Billingsley had a full opportunity during the pendency

of the suit to state and develop his legal claims but did not do

so. See Rodriguez v. United States, 66 F.3d 95, 96 (5th Cir. 1995)

(citing Good v. Allain, 823 F.2d 64, 67 (5th Cir. 1987), George v.

King, 837 F.2d 705, 708 n. 2 (5th Cir. 1988)).

      Billingsley additionally appeals the MJ’s denial of his motion

to file a supplemental complaint.      Upon review of the record, we

discern no abuse of discretion.    See Burns v. Exxon Corp., 158 F.3d
336, 343 (5th Cir. 1998); see, e.g., United States v. Wilkes,

20 F.3d 651, 653 (5th Cir. 1994).

      Because this litigation presents no exceptional circumstances,

the MJ also did not abuse her discretion in denying Billingsley’s

motion for appointment of counsel.          See Ulmer v. Chancellor,

691 F.2d 209, 212 (5th Cir. 1982); Cooper v. Sheriff, Lubbock

County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).

      The MJ’s dismissal of Billingsley’s action as frivolous counts

as a strike under 28 U.S.C. § 1915(g).       See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996). Billingsley is hereby cautioned

                                   3
that if he accumulates three strikes, he will not be allowed to

proceed IFP in any civil action or appeal filed while he is

incarcerated   or   detained   in   any   facility   unless   he   is   under

imminent danger of serious physical injury.          See § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.




                                     4